Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-9 in the reply filed on September 16, 2021 is acknowledged.

Claims 1-10 are pending.  Claim 10 is withdrawn. Claims 1-9 are examined.

The Declaration of Seppo Yla-Herttuala under 37 CFR 1.132 and under 37 CFR 1.131 filed March 26, 2019 is acknowledged.  The Declaration was filed prior to current rejection and does not address the current rejection.

Specification
The disclosure is objected to because of the following informalities:
The specification lists numbering of references in the specification but the numbered reference list is missing from the specification.  
Appropriate correction is required.

The amendment filed June 5, 2019 and July 25, 2019 and original specification filed March 26, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce 
The specifications as filed in the current application is missing the last few pages present in the parent application which contain a numbered reference lists.  The specification comprise numbering which is referring to the reference list.  However, since the current application is missing the numbered reference list, the specification is missing the information from the reference list which is being referred in the body of the specification.  The specification is narrower than the parent specification because of the missing information of the numbered reference list.
Applicant is required to remedy the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite or encompass the terms “… amounts which are together effective to treat…” which is confusing and ambiguous because the metes and bounds of the term is not clear.  The terms are a relative term whose value is unknown.  The specification does not disclose a kit comprising the claimed compound with the amount to treat any of disease or disease description in the claims.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims recite or encompass the term “a human cancer therapy” kit which is new matter because claim 1 limitation is not disclosed in the specification.  The specification does not disclose a human cancer therapy kit.  The specification does not disclose any kit.  The specificatioin disclosed specific vectors used to treat mice.  The claims encompass treating human patients with cancer.  The dependent claims encompass the term.

Claims recite or encompass the term “… amounts which are together effective to treat ovarian cancer in a human” which is new matter because claim 2 limitation was not disclosed in the specification.  The specification discloses treatment of mice model and no amounts of vector and cytotoxic compound effective to treat ovarian cancer in human is disclosed. The claims encompass treating human patients with cancer.  The dependent claims encompass the term.
Claims recite or encompass the term “… amounts which are together effective to treat mesothelioma in a human” which is new matter because claim 3 limitation was not disclosed in the specification.  The specification discloses treatment of mice model and no amounts of vector and cytotoxic compound effective to treat mesothelioma in human is disclosed. The claims encompass treating human patients with cancer.  The dependent claims encompass the term.
Claims recite or encompass the term “… amounts which are together effective to treat in a human cancer which may be modelled using SKOV-3 cells” which is new matter because claim 4 limitation was not disclosed in the specification.  The specification discloses treatment of mice model and no amounts of vector and cytotoxic .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No 13/969,763, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application for the reasons set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sallinen et al. (Molec. Therapy, 2009).
Sallinen et al. disclose adenovirus vector-mediated expression of human sVEGF receptor-1-Ig fusion protein (AdsFlt-1), human sVEGF receptor-2-Ig fusion protein (AdsKDR), human sVEGF receptor-3-Ig fusion protein (AdsFlt-4), combination of two human sVEGF receptor-1-Ig fusion protein and  human sVEGF receptor-3-Ig fusion protein (AdsFlt-1 and AdsFlt-4), combination of three sVEGF receptor-1-Ig fusion protein, human sVEGF receptor-2-Ig fusion protein, human sVEGF receptor-3-Ig fusion protein (AdsFlt-1, AdsKDR, Ads Flt-4), and control LacZ (AdLacZ) and the method of method of intravenous delivery of the vector the diagnosed ovarian tumor model 

Claim(s) 1-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated Hu et al. (Clin. Cancer Res., 2005).
Hu et al. teach the method of administering VEGF-Trap combined with paclitaxel to treat cancer in human ovarian cancer model OVCAR-3 cell in mice (page 6966).  Paclitaxel is a taxane compound which has chemotherapeutic effect by being cytotoxic to cancer cells.  The group one of OVCAR-3 model mice were treated with VEGF trap thrice weekly plus paclitaxel thrice weekly on alternate days for 4 weeks (page 6966).  The VEGF-Trap inherently is in the form that can efficiently dimerize because the structures are identical amino acid sequence.  The VEGF-Trap inherently is characterized in being soluble in normal saline because the structures are identical amino acid sequence.  The VEGF-Trap inherently does not initiate VEGF signal transduction because the structures are identical amino acid sequence and it is an antagonist.  Hu et al. cite Byrne et al. (2003) for the VEGF-trap and Byrne et al. (2003) cite Holash et al. (PNAS, 2002) regarding the VEGF-Trap construction.  Holash et al. provide evidence that the VEGF-TRAP of Hu et al. comprises the same construction as claimed – the extracellular portion of the VEGF receptor without the transmembrane and tyrosine kinase domains is fused to the constant region (Fc) of the human IgG1.  The term “decoy receptor” is not defined in the specification and generically encompass the the VEGF-trap of Hu et al.  OVCAR-3 ovarian cancer is inherently has ascites and mesothelium tissue cancer symptoms.  The OVCAR-3 cells are human ovarian carcinoma.  The amount of vectors administered was sufficient to treat the cancer cells.     Hu et al. (page 6966) teach that the VEGF-trap (decoy receptor) treats ascites and tumor burden in ovarian cancer model citing Byrne et al (2003).   Hu et al. (page 6966) 
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646